DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Election/Restrictions
Claims 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2018.
Response to Arguments
In view of the amendments filed 10/26/2020, all rejections presented in the office action mailed 6/26/2020 are withdrawn rendering Applicants arguments against these rejections moot.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 18, 20, 22-23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (US 6,277,154) and Grollier (US 4,314,807).  Lorenz was previously cited and is cited on the 6/5/2017 IDS.
Lorenz discloses a pre-emulsion comprising 20-40% of at least one a) C12 to C14 fatty alcohol ethoxylate with 1 to 5 ethylene oxide groups; b) 15% to 40% by weight of oleic acid; c) 10% to 30% by weight of ethanediol and/or 1.2-propanediol distearate; d) 5-20% by weight of glyceryl stearate and/or at least one sugar fatty acid ester; and e) 0-25% by weight of at least one C12-C18 fatty alcohol (Lorenz – claim 1).

	Lorenz teaches the fatty alcohol to preferably be present in the pre-emulsion in amounts ranging from 5-20% be selected from C12-C18 fatty alcohols and are preferably lauryl, myristyl, cetyl and coco fatty alcohol, reading on instant claims 1(c) and 22.  It is noted that C12-C18 fatty alcohol also reads on stearyl alcohol and Lorenz teaches that at least one fatty alcohol can be used, thus contemplating mixtures, thus it would have been obvious to combine multiple fatty acids, including cetyl and stearyl alcohol which read on the elected cetearyl alcohol. 
Lorenz teaches the pre-emulsion to be made by melting the ingredients together and emulsifying with water which can be added as a 25% ammonia solution to adjust the pH of the pre-emulsion to 7.1-9.  
Lorenz further teaches the pre-emulsion to be mixed with an aqueous composition to create a ready to use hair dyeing composition having a pH ranging from 7.1-10 (Col. 4, lines 25-30), said hair dying compositions are taught to comprise at least one oxidation dyestuff precursor; useful is a mixture of at least one developing and at least one coupling substance (such as resorcinol); direct-acting dyestuff can be included as well and the working examples teach the use of sodium sulfite and ascorbic acid, which read on the claimed hair dyeing agent or hair permanent waving agent as recited by instant claims 1(e) and 27 (Col. 3, lines 20-67).
However, Lorenz teaches the use of oleic acid and not stearic acid.
Grollier teaches a hair dyeing composition and teaches the composition to comprise 0-25% of fatty acids which include oleic acid and stearic acid, selected from a finite number of options. The composition is also taught to comprise fatty alcohols, couples, alkalizing agents, etc. (Col. 2, lines 15-40).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the oleic acid in the composition of Lorenz with stearic acid as they are shown by the prior art to be art recognized equivalent fatty acids, as they are both taught by the prior art to be used for the same purpose (fatty acids in hair dyeing composition suitably combined with alkalizing agents, fatty alcohols, etc,).  One of skill in the art would have a reasonable expectation of success 
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
As discussed above, the final hair dyeing composition reads on the claimed emulsion having a pH ranging from 9-12 comprising the claimed components.
Regarding the concentration of the claim ingredients with respect to the total final weight of the emulsion, instant claims 18, 20, 23 and 25, the pre-emulsion (fatty phase) is taught to be mixed with the aqueous composition (water phase) in a weight ratio of 1:1 or 1:2 (fatty phase :  water phase) to obtain a hair dyeing emulsion (Working examples and Lorenz – claim 7).  Therefore the claimed component (a) can be calculated to be present in amounts ranging from 5-20%; claimed component (b) is calculated to be present in amounts ranging from 6.66-20%; claimed component (c) is calculated to be present in amounts ranging from 1.66-10%.
Regarding the alkaline agent, Lorenz teaches the water added to the pre-emulsion to be a 25% ammonia solution, working examples show the use of approx. 3% ammonia solution, thus the working examples exemplify the use of approx. .769% ammonia, thus the final composition is calculated to comprise at least .256-.3846% ammonia, which read on at least about 0.1% and overlaps with the claimed 0.1-20%, furthermore, it would have been obvious to optimize the amounts of ammonia added in order to ensure the final; composition has a pH ranging from 7.1-10 as desired by Lorenz.  
The examples 1-2 do not comprise a phosphoric surfactant nor does Lorenz require the composition to comprise a phosphoric surfactants, thus it would have been obvious to formulate the composition to not have a phosphoric surfactant. The instant claim recites that the phosphoric surfactant is present in amounts of "less than about 2%" which can be reasonably be interpreted to include 0%, thus the composition of Lorenz reads on a composition having less than 2% of a phosphoric surfactant.

Claims 14, 18, 20, 22-23, 25, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (US 6,277,154) and Grollier (US 4,314,807), as applied to claims 14, 18, 20, 22-23, 25 and 27 above, and further in view of Pereira (US 4,981,845).
As discussed above, Lorenz and Grollier teaches the limitations of claims 14, 18, 20, 22-23, 25 and 27, however, Lorenz does not teach the composition to have a viscosity of at least 3 Pas (approx. 3000 centipose).
Pereira teaches emulsions suitable for topical application to human skin or hair (Abs). The emulsions can be prepared in the form of liquids such as lotions, creams, gels, etc. Pereira teaches that the viscosity of the emulsion will determine whether it is a milk, thin lotions, thick lotion or a creams. For example, milky lotions having viscosities up to 2000 mPas (1 mPas = 1 cps), thick lotions have a viscosity of 8000-10,000, while thick creams have a viscosity ranging from 30,000 to 100,000 (Col. 7, lines 5-35).
In view of the teaching of Pereira, a person of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the viscosity of the emulsion of Lorenz could be optimized in order to obtain a desired final texture of the emulsion (lotion, thin lotion, cream, thick cream, etc.), as its prima face obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic composition in the form of an emulsion.

Claims 14, 18, 20, 22-23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (US 6,277,154) and Grollier (US 4,314,807), as applied to claims 14, 18, 20, 22-23, 25 and 27 above, and further in view of Allard (US 7,374,582).
As discussed above, Lorenz and Grollier teaches the limitations of claims 14, 18, 20, 22-23, 25 and 27, however, Lorenz does not teach emulsion to comprise steareth-2 as elected.
Allard teaches a ready to use hair dyeing composition comprising at least one alkoxylated fatty alcohol which includes laureth-2 and steareth-2 (Col. 9, lines 40-67 to Col. 10, lines 1-15).

As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613